 1   PHILIP M. HYMANSON, ESQ.
     Nevada Bar No. 2253
 2   HENRY J. HYMANSON, ESQ.
     Nevada Bar No. 14381
 3   HYMANSON & HYMANSON
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone:   (702) 629-3300
 5   Facsimile:   (702) 629-3332
     Email:       phil@hymansonlawnv.com
 6                hank@hymansonlawnv.com

 7   JASON R. MAIER, ESQ.
     Nevada Bar No. 8557
 8   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 9   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
10   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
11   Las Vegas, Nevada 89148
     Telephone:   (702) 629-7900
12   Facsimile:   (702) 629-7925
     Email:       jrm@mgalaw.com
13                jag@mgalaw.com
                  djb@mgalaw.com
14
     Attorneys for Defendant/Third-Party Plaintiff
15   Lezlie Gunn and Defendants Michael H. Ponder
     and NVWS Properties LLC
16

17                             UNITED STATES DISTRICT COURT
18                                       DISTRICT OF NEVADA
19
      CASUN INVEST, A.G., a Swiss corporation,           Case No. 2:16-cv-02925-JCM-GWF
20
                            Plaintiff,                   STIPULATION AND ORDER TO
21                                                       EXTEND BRIEFING SCHEDULE RE:
      vs.
22                                                       (1) DEFENDANTS GUNN AND
      MICHAEL H. PONDER, and individual;                 PONDER’S MOTION TO COMPEL [ECF
23    LEZLIE GUNN, an individual; and NVWS               NO. 175] &
      PROPERTIES LLC, a Nevada limited liability
24    company,
25                          Defendants.
26

27

28


                                                     1
 1                                                        (2) NON-PARTIES WEIL & DRAGE,
      LEZLIE GUNN, an individual,                         APC AND CHRISTINE DRAGE’S
 2                                                        MOTION TO QUASH SUBPOENA
                             Third-Party Plaintiff,       DUCES TECUM ISSUED BY
 3                                                        DEFENDANTS PONDER AND GUNN
      vs.                                                 PURSUANT TO FRCP 45 OR,
 4                                                        ALTERNATIVELY, MOTION FOR
      HANS-PETER WILD, an individual,                     PROTECTIVE ORDER PURSUANT TO
 5                                                        FRCP 26 AND LR 26-7 [ECF NO. 185] &
                             Third-Party Defendant.       NON-PARTIES WEIL & DRAGE, APC
 6                                                        AND CHRISTINE DRAGE’S MOTION
                                                          FOR SANCTIONS PURSUANT TO FRCP
 7                                                        45 [ECF NO. 186]
 8                                                        [FIRST REQUEST]
 9          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, defendant
10   Michael H. Ponder and defendant/third-party plaintiff Lezlie Gunn (collectively “Defendants”), by
11   and through their attorneys of record, the law firms MAIER GUTIERREZ & ASSOCIATES and HYMANSON
12   AND HYMANSON; plaintiff   Casun Invest, A.G. (“Plaintiff”) and third-party defendant Dr. Hans-Peter
13   Wild (“Dr. Wild”), by and through their attorneys of record, the law firm of KOLESAR & LEATHAM;
14   and non-parties Weil & Drage, APC and Christine Drage (“Non-Parties”), by and through their
15   attorneys of record, the law firm of WILEY PETERSEN, that the deadline for Defendants to file a reply
16   to the responses [ECF Nos. 179 and 184] to Defendants’ motion to compel [ECF No. 175], shall be
17   continued up to and including May 20, 2019.
18          Additionally, Plaintiff, Dr. Wild, and Non-Parties, agree that Defendants’ deadline to file a
19   response to Non-Parties’ motion to quash subpoena duces tecum or, in the alternative, motion for
20   protective order and motion for sanctions [ECF Nos. 185 and 186], shall also be continued up to and
21   including May 20, 2019.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                      2
 1          The requested extension is necessary to allow the Defendants sufficient time to review and

 2   appropriately respond to the filed motions, as well as to consolidate the various response deadlines to

 3   avoid an overlapping briefing schedule. This is the parties’ first request for an extension related to

 4   this briefing and is not intended to cause delay or prejudice to any party.

 5    DATED this 9th day of May, 2019.                      DATED this 9th day of May, 2019.
 6    MAIER GUTIERREZ & ASSOCIATES                          KOLESAR & LEATHAM
 7

 8    __/s/ Danielle J. Barraza________________             __/s/ Aaron R. Maurice__________________
      JASON R. MAIER, ESQ.                                  AARON R. MAURICE, ESQ.
 9    Nevada Bar No. 8557                                   Nevada Bar No. 6412
      JOSEPH A. GUTIERREZ, ESQ.                             BRITTANY WOOD, ESQ.
10    Nevada Bar No. 9046                                   Nevada Bar No. 7562
      DANIELLE J. BARRAZA, ESQ.                             400 South Rampart Boulevard, Suite 400
11    Nevada Bar No. 13822                                  Las Vegas, Nevada 89145
      8816 Spanish Ridge Avenue                             Attorneys for Plaintiff Casun Invest, A.G. and
12    Las Vegas, Nevada 89148                               Third-Party Defendant Dr. Hans-Peter Wild
      Attorneys for Defendant/Third-Party Plaintiff
13    Lezlie Gunn and Defendants Michael H.
      Ponder and NVWS Properties LLC
14

15    DATED this 9th day of May, 2019.

16    WILEY PETERSEN

17
      __/s/ Jason M. Wiley_____________________
18    JASON M. WILEY, ESQ.
      Nevada Bar No. 9274
19    RYAN S. PETERSEN, ESQ.
      Nevada Bar No. 10715
20    1050 Indigo Drive, Suite 130
      Las Vegas, Nevada 89145
21    Attorneys for Weil & Drage, APC
      and Christine Drage
22
                                                    ORDER
23
            IT IS SO ORDERED.
24
                       10th day of May, 2019.
            DATED this ____
25
                                                         UNITED STATES
                                                         UNITED  STATESDISTRICT JUDGE JUDGE
                                                                          MAGISTRATE
26

27

28


                                                        3
